PER CURIAM
hThe plain language of La. R.S. 13:4209(B)(2) provides, “[i]f a prior judge has stated an affirmative intent to sign a judgment and failed to do so for whatever reason, the successor judge is empowered to sign the judgment.” [emphasis added]. In the instant case, Judge Amacker, through her oral reasons, clearly manifested an affirmative intent to sign a judgment in favor of relator. Therefore, Judge Dev-ereux, in her capacity as successor judge, is empowered to sign the judgment. Any other result would be contrary to the statutory intent as well as the interests of judicial economy.
Accordingly, the writ is granted. The judgment of the court of appeal is vacated and set aside. The district court’s Febru*859ary 12, 2016 judgment is reinstated, and the case is remanded to the court of appeal for consideration of the appeal on the merits.
CRICHTON, J., additionally concurs and assigns reasons.